Citation Nr: 0839154	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-41 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

                                        
                                                          THE 
ISSUES


1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for a right shoulder 
disability.


                                                     
REPRESENTATION

Appellant represented by:  John E. Howell, Attorney at Law



                                            ATTORNEY FOR THE 
BOARD

Jeffrey Sprague, Associate Counsel


                                                    
INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  In 
a January 2004 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for right knee and 
back disabilities.  In a July 2006 rating decision, the RO 
denied the veteran's claims for service connection for 
diabetes mellitus and a right shoulder disability.

In a May 2007 deci9sion, the Board denied the benefits sought 
on appeal.  The veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  The Court received the notice 
of the veteran's death in September 2008.  Thereafter, the 
Court vacated the Board's May 2007 decision and dismissed the 
appeal for lack of jurisdiction pursuant to Landicho v. 
Brown, 7 Vet. App. 42, 54 (1994).


                                                FINDINGS OF 
FACT

1. The veteran in this case served on active duty from 
January 1953 to January 1955.  

2. In November 2008, the Board was notified that the veteran 
died in November 2007.



                                                  CONCLUSION 
OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2008).


                REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of his 
appeal to the Court.  As a matter of law, appellants' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the appellant and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2008).


                                                         
ORDER

The appeal is dismissed.



                      
____________________________________________
                                                   R.F. 
WILLIAMS 
                           Veterans Law Judge, Board of 
Veterans' Appeals

